     Case 2:18-cv-00005 Document 223 Filed 02/02/21 Page 1 of 4 PageID #: 4423




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT BECKLEY

KC TRANSPORT, INC.
d/b/a KC TRANSPORT OF WEST
VIRGINIA, INC., LYNN COMPTON
and EDDIE COMPTON,

        Plaintiffs

v.                                                          Civil Action No. 2:18-cv-00005
                                                            Chief Judge Thomas E. Johnston
LM INSURANCE CORPORATION;
BB&T INSURANCE SERVICES, INC.;
and SELECTIVE INSURANCE COMPANY
OF AMERICA;

        Defendants.


                          MOTION FOR RECONSIDERATION
                         BY BB&T INSURANCE SERVICES, INC.

        COMES NOW BB&T Insurance Services, Inc. (“BB&T”), by counsel Susan R. Snowden,

Evan R. Kime, and the law firm of Jackson Kelly, PLLC, and moves, pursuant to Rules 59(e) and

60(b) of the Federal Rules of Civil Procedure, for reconsideration of one issue left unaddressed by

the Court in its January 26, 2020 Memorandum Opinion and Order (ECF No. 222) (“Court’s

Order”). In support of this Motion, and as set forth in greater detail in the accompanying

memorandum in support, BB&T states as follows:

        1. The Court’s Order did not dismiss Plaintiffs’ claims for “Estoppel” and “Reasonable

Expectation” based upon the Court’s understanding and belief that BB&T had not moved for

summary judgment on those claims.




4818-7414-3705.v1
    Case 2:18-cv-00005 Document 223 Filed 02/02/21 Page 2 of 4 PageID #: 4424




        2.          However, BB&T’s Motion for Summary Judgment and Memorandum of Law in

Support (ECF Nos. 183 and 184)(“BB&T’s Motion”) is not a “partial” Motion for Summary

Judgment, and instead seeks dismissal of all of Plaintiffs’ claims against it.

        3.          In BB&T’s Motion, it argues that Plaintiffs’ central factual allegation is that BB&T

failed to secure West Virginia workers’ compensation insurance for Plaintiff KC Transport, Inc.

BB&T argues in its Motion that Plaintiffs cannot establish the existence of either tort or contractual

duty on the part of BB&T to secure such insurance. Based upon these arguments, in its Motion,

BB&T flatly states that “there is no genuine issue of material fact to support Plaintiffs’ claims

against BB&T, and BB&T is entitled to summary judgment in this matter.” BB&T’s Motion,

ECF No. 184, p. 2 (emphasis added). Accordingly, by its Motion, BB&T sought summary

judgment dismissal of all of Plaintiffs’ claims against it.

        4.          The Court’s findings in its Memorandum Opinion and Order are dispositive of any

possible claim for “estoppel” or “reasonable expectation” because the Court agreed with BB&T

and held that no duty arises in favor of Plaintiffs under either Virginia tort or contract law.1 In its

Memorandum Opinion and Order, the Court held that the only legal duty that could be alleged by

Plaintiffs against BB&T would be contractual in nature. The Court then held that Plaintiffs failed

to provide evidence of a contract that would give rise to the existence of any contractual duties,

and dismissed the Plaintiffs’ breach of contract claims accordingly. The Court’s holdings in this

regard are that BB&T breached no legal duty to the Plaintiffs. Therefore, no cause of action lies

against BB&T, including any claim for “estoppel” or “reasonable expectation.”




1
  In addition, as explained in the accompanying Memorandum of Law, Virginia law does not recognize “estoppel” or
“reasonable expectation” as standalone causes of action. Additionally, the Court has already rejected Plaintiffs’
reasonable expectations argument in its Memorandum Opinion and Order, ECF No. 155, which granted summary
judgment to LM Insurance Corporation.


4818-7414-3705.v1
   Case 2:18-cv-00005 Document 223 Filed 02/02/21 Page 3 of 4 PageID #: 4425




        WHEREFORE, BB&T respectfully requests that the Court modify its Memorandum

Opinion and Order by entering a declaration that there is no genuine issue of material fact to

support any of Plaintiffs’ claims against BB&T, including the claims for “estoppel” and

“reasonable expectation,” and that BB&T is therefore entitled to summary judgment as to all of

Plaintiffs’ claims against it.

                                           Respectfully submitted,

                                           BB&T INSURANCE SERVICES, INC.,

                                           By Counsel,


JACKSON KELLY PLLC


/s/ Susan R. Snowden
Susan R. Snowden (WVSB #3644)
310 West Burke Street
Martinsburg, WV 25401
Tel: (304) 260-4947
Fax: (304) 263-7110
susan.snowden@jacksonkelly.com

and

Evan R. Kime (WVSB #10323)
500 Lee Street East, Suite 1600
Charleston, WV 25301
Tel: (304) 340-1000
Fax: (304) 340-1050
evan.kime@jacksonkelly.com




4818-7414-3705.v1
     Case 2:18-cv-00005 Document 223 Filed 02/02/21 Page 4 of 4 PageID #: 4426




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT BECKLEY


KC TRANSPORT, INC.
d/b/a KC TRANSPORT OF WEST
VIRGINIA, INC., LYNN COMPTON
and EDDIE COMPTON,

        Plaintiffs

v.                                                         Civil Action No. 2:18-cv-00005
                                                           Chief Judge Thomas E. Johnston
LM INSURANCE CORPORATION;
BB&T INSURANCE SERVICES, INC.;
and SELECTIVE INSURANCE COMPANY
OF AMERICA;

        Defendants.


                                CERTIFICATE OF SERVICE

        I, the undersigned counsel, certify that on February 2, 2021, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, and that service was made through

the CM/ECF system on counsel of record as indicated below.


Stephen P. New. Esquire                         S. Douglas Adkins, Esquire
Amanda J. Taylor, Esquire                       Cyrus & Adkins
The Law Office of Stephen P. New                422 9th Street, Suite 300
114 Main Street                                 Huntington, WV 25701
P. O. Box 5516                                  Co-Counsel for Plaintiffs
Beckley, WV 25801
Co-Counsel for Plaintiffs



                                                   /s/ Susan R. Snowden
                                                   Susan R. Snowden (WVSB #3644)




4818-7414-3705.v1
